DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 08/18/2022, with respect to the rejection of claims 15-19 have been fully considered and are persuasive.  The rejection of claims 15-20 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: a body comprising a plurality of dielectric layers laminated therein, an active region and upper and lower cover regions; first and second internal electrodes disposed with the dielectric layer interposed therebetween in the active region to be alternately exposed through both end surfaces of the body; and first and second external electrodes disposed on both ends of the body and connected to the first and second internal electrodes, respectively, wherein the body further comprises a buffer layer comprising first and second dummy electrodes disposed on a lower surface of the lower cover region to be spaced apart from each other in a length direction of the body, and a groove is recessed in a lower surface of the buffer layer so as to overlap at least one of the first dummy electrodes or the second dummy electrodes in the length direction.  
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a groove is recessed in a lower surface of the buffer layer so as to overlap at least one of the first dummy electrodes or the second dummy electrodes in the length direction” in combination with the other claim limitations. 

Regarding independent claim 15, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: a body comprising a plurality of dielectric layers laminated therein, an active region and upper and lower cover regions; first and second internal electrodes disposed with the dielectric layer interposed therebetween in the active region to be alternately exposed through both end surfaces of the body; and first and second external electrodes disposed on both ends of the body and connected to the first and second internal electrodes, respectively, wherein the body further comprises a buffer layer comprising first and second dummy electrodes disposed on a lower surface of the lower cover region to be spaced apart from each other in a length direction of the body, a groove is recessed in a lower surface of the buffer layer and extends in a width direction of the body, the groove having a length greater than a length of the first or second dummy electrode in the length direction, and a thickness of the lower cover region, devoid of any electrode, is greater than a distance between the first and second internal electrodes in the active region.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the groove having a length greater than a length of the first or second dummy electrode in the length direction, and a thickness of the lower cover region, devoid of any electrode, is greater than a distance between the first and second internal electrodes in the active region” in combination with the other claim limitations. 

Regarding independent claim 21, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: a body comprising a plurality of dielectric layers laminated therein, an active region and upper and lower cover regions; first and second internal electrodes disposed with the dielectric layer interposed therebetween in the active region to be alternately exposed through both end surfaces of the body; and first and second external electrodes disposed on both ends of the body and connected to the first and second internal electrodes, respectively, wherein the body further comprises a buffer layer comprising first and second dummy electrodes disposed on a lower surface of the lower cover region to be spaced apart from each other in a length direction of the body, a groove is recessed in a lower surface of the buffer layer, a thickness of the lower cover region, devoid of any electrode, is greater than a distance between the first and second internal electrodes in the active region, and the groove is intersected by a line connecting the first and second dummy electrodes.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a thickness of the lower cover region, devoid of any electrode, is greater than a distance between the first and second internal electrodes in the active region, and the groove is intersected by a line connecting the first and second dummy electrodes” in combination with the other claim limitations. 
Cited Prior Art
Horn et al (US 2019/0279819) teaches relevant art in Fig. 3A-3B.
PARK et al (US 2015/0016014) teaches relevant art in Fig. 1-4.
TANIGUCHI et al (US 2009/0316330) teaches relevant art in Fig. 10. 
LEE et al (US 2016/0111216) teaches relevant art in Fig. 2.
KIM et al (US 2016/0240310) teaches relevant art in Fig. 2.
Kayatani et al (US 2009/0310277) teaches relevant art in Fig. 2.
KOWASE (US 2017/0162326) teaches relevant art in Fig. 4-12E.
LEE et al (US 2015/0318110) teaches relevant art in Fig. 2.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848